Citation Nr: 1031955	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the Veteran submitted a timely substantive appeal as 
to a September 2002 rating decision, which denied claims for a 
higher rating for schizophrenia and for a total disability 
compensation rating based on individual unemployability.

2.  Entitlement to a rating higher than 50 percent for 
schizophrenia.  

3.  Entitlement to a total disability compensation rating based 
on individual unemployability due to service-connected 
disability.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2005 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which denied the Veteran's claims for a higher rating for 
schizophrenia and for a total disability compensation rating 
based on individual unemployability due to service-connected 
disability.  

This matter also comes before the Board on appeal of a September 
2004 RO decision, which determined that the Veteran's substantive 
appeal as to a rating decision of September 2002 (wherein the RO 
denied claims for a higher rating for schizophrenia and for a 
total disability compensation rating based on individual 
unemployability) was not submitted in a timely manner.  

In January 2009, the Board remanded the case to the RO for 
additional development.  As the requested development has been 
completed, no further action to ensure compliance with the remand 
directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  

It is noted that the Veteran, in an August 2009 statement, 
revoked the authority of the Puerto Rico Public Advocate for 
Veterans Affairs to represent him in the matters before the 
Board, and he has not designated another representative.  
Therefore, he proceeds without representation.  






FINDINGS OF FACT

1.  In September 2002, the RO issued a rating decision that 
denied claims for a higher rating for schizophrenia and for a 
total disability compensation rating based on individual 
unemployability; the Veteran was notified of the decision in 
September 2002 and March 2003, and he subsequently submitted a 
notice of disagreement in April 2003.

2.  The RO issued a statement of the case to the Veteran at his 
last known address of record on March 13, 2004.

3.  The Veteran's undated substantive appeal was received at the 
RO on July 27, 2004, in an envelope that was postmarked on July 
22, 2004; the record does note contain any request for an 
extension of the time limit for filing a substantive appeal.

4.  For the period considered in this appeal, schizophrenia is 
shown to be productive of a disability picture that equates to 
occupational and social impairment with reduced reliability and 
productivity, and difficulty in establishing and maintaining 
effective relationships; his disability picture is without 
evidence of occupational and social impairment with deficiencies 
in most areas due to such symptoms as suicidal ideation, 
obsessional rituals that interfere with routine activities, 
illogical or obscure speech, near-continuous panic or depression 
affecting his ability to function independently and 
appropriately, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial disorientation, 
neglect of personal appearance and hygiene, and inability to 
establish and maintain effective relationships.

5.  The service-connected disabilities of schizophrenia and 
bilateral hearing loss have a combined rating of 50 percent, 
which does not meet the minimum percentage standards for a total 
disability rating for compensation based on individual 
unemployability; there is competent evidence to show that the 
Veteran is not unemployable by reason of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a timely filed substantive appeal as to a 
September 2002 RO rating decision, which denied claims for a 
higher rating for schizophrenia and for a total disability 
compensation rating based on individual unemployability, have not 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303, 20.305 (2009).

2.  The criteria for a rating higher than 50 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9204 (2009).

3.  The criteria for a total disability rating for compensation 
based on individual unemployability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

As to the issue of timeliness of the substantive appeal as to a 
September 2002 rating decision, in this case it is the law, not 
the evidence, that is dispositive.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
the effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO provided the Veteran pre-adjudicatory VCAA notice by 
letter, dated in May 2005.  The notice included the type of 
evidence needed to substantiate the claim for a higher rating for 
the schizophrenia, namely, evidence to show that the disability 
was worse and the effect the disability had on employment.  The 
notice also included the type of evidence needed to substantiate 
the claim for a total disability compensation rating based on 
individual unemployability.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies and 
that he could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  

As for content of the VCAA notice, the document complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002) (identifying evidence to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of Dingess 
v. Nicholson, 19 Vet. App. 473, 484- 86 (2006) (notice of the 
elements of the claim, except for the provisions on the effective 
date of a claim and the degree of disability assignable); and of 
Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence 
demonstrating a worsening or increase in severity of a disability 
and the effect that worsening has on employment).

As for the notice of the degree of disability assignable and 
effective date of the claims, the claims for a higher rating are 
denied, and thus no disability rating and effective date can be 
assigned as a matter of law.  Accordingly, there can be no 
possibility of any prejudice to the Veteran with respect to any 
defect in the VCAA notice required under Dingess at 19 Vet. App. 
473.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the opportunity 
for a personal hearing, but he declined a hearing.  In that 
regard, it is noted that in the notice of disagreement received 
in October 2004 relating to the timeliness of the substantive 
appeal matter, the Veteran indicated his desire for a hearing 
with the Board; however, he subsequently declined a hearing as 
noted in his substantive appeal received in April 2009.  

The RO has obtained the Veteran's VA records.  The Veteran has 
submitted private records and statements in support of his claim.   
He has not identified any other pertinent records for the RO to 
obtain on his behalf.

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded VA examinations in November 2004, September 2006, 
and March 2009, specifically to evaluate the nature and severity 
of his psychiatric disorder and to assess whether he was 
unemployable due to the disorder.  As there is no indication of 
the existence of additional evidence to substantiate the claims, 
the Board concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of Substantive Appeal as to September 2002 Rating 
Decision

Under VA regulations, an appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case has 
been furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.

A substantive appeal consists of a properly completed VA Form 9, 
"Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a claimant 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  

A substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement of 
the case to the Veteran or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  


The date of mailing of the statement of the case will be presumed 
to be the same as the date of the statement of the case and the 
date of mailing the letter of notification of the determination 
will be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely filed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b)(1).  This may be 
extended for a reasonable period on request for good cause shown.  
38 C.F.R. § 20.303.  

An RO may close an appeal without notice to an appellant for 
failure to respond to a statement of the case within the period 
allowed.  See 38 C.F.R. § 19.32.

In this case, a September 2002 rating decision denied the 
Veteran's claims for a higher rating for schizophrenia and for a 
total disability compensation rating based on individual 
unemployability.  A letter dated in September 2002 notified the 
Veteran of that decision.  In February 2003, the RO received an 
inquiry from the Veteran about his case, in which he indicated 
that he had not received notice of the decision.  The RO resent 
the notice of that decision in March 2003.  The Veteran filed a 
notice of disagreement with the rating decision in April 2003, 
and the RO issued a statement of the case on March 13, 2004, to 
the Veteran's last known address of record.  The statement of the 
case included a VA Form 9, Appeal to the Board of Veteran's 
Appeals, and a letter notifying the Veteran that he must file the 
VA Form 9 within 60 days from the date of the letter, or within 
the remainder, if any, of the one-year period from the date of 
the letter notifying him of the rating decision.  The letter also 
notified him that if his substantive appeal (VA Form 9) was not 
filed within the time allotted his case would be closed, and that 
any request for an extension of time to file an appeal should be 
made prior to the expiration of the time limit.  

The Veteran's signed but undated substantive appeal (VA Form 9) 
was received by the RO on July 27, 2004, in an envelope that was 
postmarked on July 22, 2004.  The Veteran's substantive appeal 
document was received by the RO after the time limit for filing a 
substantive appeal, which in this case was May 13, 2004, or 60 
days after the issuance of the statement of the case.  

As a result, the RO notified the Veteran in a September 2004 
letter that his substantive appeal was untimely.  The Veteran was 
informed of his right to appeal the RO's decision regarding 
timeliness, in an enclosed VA Form 4107.  The Veteran responded 
in October 2004, expressing his disagreement with the RO's 
decision to close his claims, and the RO issued a statement of 
the case in March 2009 on the timeliness matter, after which the 
Veteran perfected his appeal with the filing of VA Form 9 in 
April 2009.

This is not a case where the VA had waived any objections it 
might have had to the timeliness of the substantive appeal.  See 
Percy v. Shinseki, 23 Vet. App. 37 (2009).  At no time did the RO 
in this case treat the Veteran's appeal as if it was timely.  On 
the contrary, after reviewing the adequacy of the VA Form 9 and 
determining that it was not timely, the RO notified the Veteran 
of the deficiency.  

Additionally, the Board has considered whether the Veteran filed 
a timely request for an extension of the time limit to file a 
substantive appeal.  VA regulations specifically state that a 
request for an extension of the 60-day period for filing a 
substantive appeal must be in writing and must be made prior to 
expiration of the time limit for filing the substantive appeal.  
See 38 C.F.R. § 20.303.  A review of the record, however, 
discloses that in his notice of disagreement regarding the RO's 
September 2004 notice of an untimely substantive appeal, the 
Veteran requested an extension.  This request clearly was not 
made prior to the expiration of the time limit for filing the 
substantive appeal.  

The Veteran at no time in this case has argued that his 
substantive appeal was filed prior to the expiration of the time 
limit for filing.  He does not dispute the fact that his 
substantive appeal was received by the RO in July 2004.  Rather, 
he explained in his September 2004 notice of disagreement that he 
did not receive the statement of the case mailed by the VA dated 
March 13, 2004.  (He did not explain, however, how he knew to 
file a substantive appeal and how he came to file the document in 
July 2004.)  As previously noted, the statement of the case was 
mailed on March 13, 2004, to his address of record.  

To the extent that he argues he did not receive it, and the 
record indicates that the document was indeed properly mailed to 
the correct address of record, there is no basis to find that he 
was not properly notified.  See Ashley v. Derwinski, 2 Vet. App. 
62 (1992) (there is a presumption of regularity of government 
process that can only be rebutted by clear evidence to the 
contrary).

In short, the Veteran failed to file a substantive appeal as to 
the September 2002 rating decision within the time allotted, and 
did not timely request an extension of the time limit for filing 
the appeal, and as such the RO properly closed the claims that 
were denied by the September 2002 rating decision.  

II.  Higher Rating for Schizophrenia

Principles for Evaluating Disabilities

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Furthermore, the Board will consider whether separate ratings may 
be assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Schizophrenia is evaluated pursuant 38 C.F.R. § 4.130, Diagnostic 
Code 9204, and is subject to the criteria listed under the 
General Rating Formula for Mental Disorders.  The General Rating 
Formula provides that a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

The criteria for the next higher rating, 70 percent, are 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain effective relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The symptoms recited in the criteria in the rating schedule are 
not intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning scale score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for 
example, reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Analysis

Schizophrenia is currently rated 50 percent under 38 C.F.R. § 
4.130, Diagnostic Code 9204.  




In this case, the record, which is primarily comprised of VA and 
private (fee-based) records and VA examination reports, shows 
that the assigned GAF scores were 50 (indicating serious 
disability) on VA records and at the time of a September 2006 VA 
examination, and 60 (indicating moderate disability) at the time 
of a September 2009 VA examination.  The scores have remained 
relatively static throughout the appeal period.  

Accordingly, a single evaluation, rather than "staged ratings" 
as will be noted below, is proper for the period considered in 
this appeal.  In any event, a disability rating depends on 
evaluation of all the evidence, and an examiner's classification 
of the level of a psychiatric impairment by words or by a GAF 
score is to be considered, but is not determinative of the 
percentage disability rating to be assigned.  38 C.F.R. § 4.126.

For the period considered in this appeal, the pertinent medical 
records show that the symptoms of schizophrenia have affected the 
Veteran's everyday life and his ability to function to a degree 
that more nearly approximates the schedular criteria for a 50 
percent rating, and no higher, under Diagnostic Code 9204.  That 
is, the evidence shows that the psychiatric symptomatology was of 
such extent, severity, depth, and persistence as to have been 
productive of occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing and 
maintaining effective relationships.  

The clinical evidence from VA records, including mental status 
examinations, demonstrates the following about the Veteran, in 
relation to his schizophrenia:  he was generally calm, 
appropriately dressed and groomed, alert, and oriented times; he 
had spontaneous speech; his thought process was coherent, 
relevant, and logical, and his thought content was normal; he 
generally denied homicidal and suicidal thoughts; delusional 
thoughts were not elicited; his memory and concentration were 
preserved or intact, and his insight and judgment were good.  



The Veteran had no loose associations or flight of ideas; one 
record in 2005 noted that he had a phobia (claustrophobia), panic 
attacks, and obsessions/compulsions; he denied auditory 
hallucinations but on a couple of occasions admitted to visual 
hallucinations of "selajes" (or shadows); he generally felt sad 
and hopeless; and his mood was angry and his affect was anxious.  
In January 2005, a depression screen was negative.  In April 
2005, a physician noted that the Veteran had a history of a 
psychosis since military service and alcohol and cocaine 
dependence, and that in evaluating the Veteran at present he 
observed no psychosis.  The diagnosis was psychosis in remission.  
In December 2005, it was noted that hearing male voices was 
controlled when he medicated with Seroquel.  It was also noted 
that there was no physical aggressivity at home or in the 
neighborhood.  

The clinical findings at the time of a VA examination in November 
2004 are similar to those of the VA outpatient records with a few 
exceptions.  For example, there was no evidence of 
hallucinations, although thought content was notable for ideas of 
reference.  He had no phobias, obsessions, or panic attacks.  His 
judgment and insight were fair.  There was serious interference 
with employment and social functioning.  The Veteran was able to 
manage his own funds.  The GAF was 50.  

The clinical findings at the time of a VA examination in 
September 2006 also were consistent with those of the VA 
outpatient records and prior examination.  While the Veteran's 
appearance was notable for disheveled clothes, he was cooperative 
and his speech was spontaneous.  His affect was constricted and 
his mood was dysphoric.  He was oriented times three and his 
thought process and content were unremarkable.  There were no 
delusions, hallucinations, obsessive/ritualistic behaviors, or 
panic attacks.  His behavior was appropriate, and he had an 
understanding of his problem.  Impulse control was good and there 
were no episodes of violence.  His memory was normal.  He was 
able to maintain minimum personal hygiene.  However, he was not 
capable of managing financial affairs, and his wife handled them.  
It was noted that he retired from an occupation as an auto 
mechanic in 1980 due to "nerves".  The diagnosis was 
schizophrenia, undifferentiated type, and the GAF was 50.  


The examiner stated that given that the Veteran had not been 
gainfully employed since 1980 his ability to adjust to a work 
environment was seriously compromised.   However, the examiner 
stated that the Veteran did not have total occupational and 
social impairment due to his mental disorder signs and symptoms.  
And although the examiner found that the Veteran had reduced 
reliability and productivity due to his mental disorder symptoms, 
the symptoms did not result in deficiencies in various areas such 
as judgment, thinking, family relations, work, or mood.

The Veteran underwent another VA examination in March 2009, by 
the same physician examiner as in September 2006, and the 
clinical findings were primarily the same and in some aspects the 
symptoms appeared to be improved.  For example, his general 
appearance was clean, his mood was good, and he was deemed 
capable of managing his financial affairs.  It was also noted, 
however, that he had auditory hallucinations (he was hearing 
voices/murmurs), but they were not persistent.  An additional 
evaluation in the form of a social work survey (social and 
industrial field survey) was performed, wherein a visit was made 
to the Veteran's home to observe his overall behavior, level of 
activity, interaction with others, and the extent of his 
psychiatric symptoms.  As a part of the visit, friends and 
neighbors were interviewed.  The Veteran was described as a good 
neighbor with a great sense of humor and as very dependable.  He 
reportedly spent his days trying to fix appliances and going out 
on a daily basis to pay bills, run errands, and socialize.  It 
was observed that the Veteran's mental condition was stable with 
treatment and that he was able to maintain significant relations 
with friends, family, and neighbors.  

The examiner diagnosed schizophrenia, paranoid type, and the GAF 
was 60.  The examiner also noted that in regard to the effects of 
the Veteran's mental disorder on his occupational and social 
functioning there was not a reduced reliability and productivity 
due to his mental disorder symptoms, and the Board observes that 
this finding reflects an improvement in the Veteran's mental 
condition as compared with his condition as described in the 
previous examination.  



The examiner noted that the Veteran's mental disorder was 
controlled by continuous medication, and after taking into 
account a review of the claims file, the mental status 
examination, and the social and industrial field survey, she 
opined that the Veteran was able to obtain, perform, and secure 
financially gainful employment and that his service-connected 
psychiatric condition was not severe enough to render him 
unemployable.  

The disability picture presented by the VA outpatient records and 
each of the VA examination reports contrasts sharply with that 
presented by the Veteran's long-time private psychiatrist, 
A.L.S., M.D.  In many of his psychiatric reports of record, to 
include those dated in November 2004, May 2005, and March 2007, 
and a report received by the Board in February 2008, he observed 
that the Veteran had a short memory, poor concentration, was 
delusional, had a very distorted judgment and poor insight, was 
isolated at home, required supervision, and was incapable of 
performing any productive work.  

In November 2004, Dr. A.L.S. stated that the Veteran had a 
withdrawn, seclusive house-centered lifestyle and avoided 
unnecessary outings, and that his wife controlled his daily 
routine and supervised his personal care.  He also noted that the 
Veteran did not engage in conversation outside his basic needs, 
had totally foregone contacts with friends and most of his 
relatives, and avoided all socializing.  In May 2005, he stated 
that the Veteran's current symptoms included bouts of aggressive 
and unpredictable anger and severe difficulties in interpersonal 
relationships as attested by his wife.  In March 2007, he stated 
that the Veteran continued to live a very isolated life, living 
quietly with his wife and rarely venturing out.  He has continued 
to distance himself from most family and erstwhile friends.  He 
was still deemed incompetent to handle funds and requiring 
supervision.  In February 2008, he noted little change in the 
Veteran's symptoms.  He stated that he had persistently shown 
suicidal ideation and could confuse very simple matters.  His 
main thoughts were of a paranoid quality.  He continued to be 
considered incapable of handling his benefits.  

For the period considered in this appeal, the record does not 
reflect that the Veteran has been hospitalized in relation to his 
schizophrenia.  He does, however, require continuous medication, 
which is obtained through the VA.  

As to the contrasting reports of the Veteran's symptom 
manifestations, it is noted that different examiners, at 
different times, will not describe the same disability in the 
same language.  Features of a disability which must have 
persisted unchanged may be overlooked, or a change for the better 
or worse may not be accurately appreciated or described.  It is 
the responsibility of the fact finder to interpret reports of 
examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  

In this case, it is very difficult to reconcile such varying 
descriptions of the Veteran's condition given by his private 
psychiatrist on the one hand and by his VA care providers and 
compensation examiners on the other hand.  However, the Board 
will accord more weight to the observations of the VA examiners 
and VA care providers on the basis that their findings were more 
consistent with the observations from a social and industrial 
survey than the findings of Dr. A.L.S. 

It is acknowledged that the private physician has been treating 
and evaluating the Veteran for a long period of time, and 
accordingly it would appear that his assessments would tend to be 
an accurate portrayal of the Veteran's mental condition and 
severity thereof over time.  However, it does not appear that he 
has ever observed the Veteran "in his element," that is, in his 
home environment, or ever interviewed neighbors, to learn 
firsthand about his interactions with others and to obtain a 
different perspective of his level of activity.  The social and 
industrial survey that was conducted in conjunction with the 
March 2009 VA examination did just that, and the Board finds that 
the observations from the survey are credible and elucidative on 
the matter of the severity of the Veteran's symptoms, and should 
be given great weight in determining the severity of the 
Veteran's service-connected psychosis.  Accordingly, the Board 
finds that the conclusions drawn from the survey represent a more 
accurate assessment of the Veteran's schizophrenia than the 
assessment from Dr. A.L.S.  

After reconciling the various reports and treatment records into 
a consistent disability picture, the Board finds that the 
Veteran's schizophrenia is not manifested by such symptoms 
indicative of a 70 percent evaluation as suicidal ideation, 
obsessional rituals that interfere with routine activities, 
illogical or obscure speech, near-continuous panic or depression 
affecting his ability to function independently and 
appropriately, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances, and inability to establish 
and maintain effective relationships.  VA medical evidence 
clearly does not show that such symptom manifestations, which are 
indicative of the 70 percent criteria, are reflected in the 
Veteran.  As noted, his symptoms were well controlled on 
medication and his disability picture did not reflect evidence of 
occupational and social impairment with deficiencies in most 
areas as marked by such severe symptoms as described for the 70 
percent criteria.  The Board acknowledges the reports from Dr. 
A.L.S. regarding the Veteran's severe mental condition and his 
conclusions that the Veteran has total occupational and social 
impairment from schizophrenia.  However, as noted previously, his 
account is given less probative weight in light of the social and 
industrial survey that was conducted and the observations of the 
survey which are consistent with the findings of VA outpatient 
records and compensation reports.  

In sum, the severity of the Veteran's schizophrenia is such that 
he approximates the 50 percent schedular rating, and that the 
record overall reflects few, if any, symptoms of schizophrenia 
that typify a 70 percent schedular rating under the evaluation 
criteria.  For instance, there is no objective evidence of 
suicidal ideation, obsessional rituals that interfere with 
routine activities, illogical or obscure speech, near-continuous 
panic or depression affecting the ability to function 
independently and appropriately, spatial disorientation, neglect 
of personal appearance and hygiene, or inability to establish and 
maintain effective relationships.  



The medical record does not show that any of the foregoing 
symptoms, or any other symptoms of the same type and degree, is 
clinically present.  He has consistently shown to be alert and 
oriented, with care taken of his personal appearance.  His mood 
showed disturbances at times, and he admitted to occasional 
auditory hallucinations, but his symptoms were controlled on 
medications.  Except for the findings of Dr. A.L.S., the 
Veteran's behavior was generally appropriate, his speech was 
normal, and he socialized and was able to establish effective 
relationships as supported by comments from neighbors.  

While the evidence indicates that the Veteran has symptoms that 
have affected his social and occupational functioning, he 
nevertheless has maintained friend and family relationships.  He 
retired 30 years ago as an auto mechanic.  Although the few GAF 
scores (50) of record generally signify serious symptoms or 
serious impairment, the most recent score (60) in March 2009 
signified moderate symptoms or impairment.  The objective 
findings on VA outpatient visits and at the time of compensation 
examinations, which are deemed to have more probative weight as 
articulated previously, do not demonstrate that the Veteran's 
symptoms meet the criteria for a 70 percent rating at any time 
during the period considered in this appeal.  Thus, in applying 
the schedular criteria of Diagnostic Code 9204 to these clinical 
findings, the Board concludes that the Veteran's disability 
picture approximates the criteria of 50 percent and no higher.

For these reasons, the preponderance of the evidence is against a 
rating higher than 50 percent for schizophrenia, and the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a higher 
rating for more severe symptoms.  As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
rating is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. § 
3.321(b)(1).

III.  Total Disability Compensation Rating Based on Individual 
Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  disabilities of one or both upper 
extremities, or of one or both lower extremities, including the 
bilateral factor, if applicable.

Where these percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).

The Veteran's service-connected disabilities consist of 
schizophrenia, which is 50 percent disabling, and bilateral 
hearing loss, which is noncompensable.  These disabilities have a 
combined rating of 50 percent, which does not meet the threshold 
minimum percentage rating requirements of a 60 percent rating.  
38 C.F.R. § 4.16(a).

Where a veteran fails to meet the percentage requirement of 38 
C.F.R. § 4.16(a), entitlement to the benefit may be established 
if it is determined that the veteran is unemployable by reason of 
service-connected disabilities.  Although the Veteran in this 
case does not work, and evidently has not worked continuously for 
30 years, the preponderance of the evidence is against a showing 
that his unemployment is due to the service-connected 
disabilities.  This question was directly addressed by the VA 
examiner in March 2009, who opined that the Veteran's 
schizophrenia was not severe enough to render him unemployable.  
The Veteran has not asserted any claims as to his hearing loss 
severity and its effect on his ability to obtain and maintain 
gainful employment.  

It is notable that the Veteran has evidently been receiving 
Social Security disability benefits for more than 20 years, and 
records from the Social Security Administration dated up to 1988 
show that the Veteran, with a high school education and past work 
experience as an auto mechanic, was determined in December 1988 
to be entitled to continued benefits based on no improvement in 
his physical and mental impairments.  He apparently had a trial 
period where he was working for the city government as a mechanic 
from February 1985 to August 1986, to test his ability to work.  
Information from the city government, dated in June 2005 and 
received in August 2005, indicates that it was unknown why the 
Veteran's employment was terminated.  




In a separate certification from the city, dated in June 2005, it 
was noted that the Veteran took vacation from June 1986 to July 
1986 and was on sick leave for the couple of weeks leading up to 
his departure on August 22, 1986.  The Social Security 
Administration's December 1988 decision indicated that the 
Veteran suffered a right patellar comminuted fracture in June 
1986 that required surgery.  Thus, it would appear that the 
Veteran's termination of gainful employment in 1986 was preceded 
by a serious knee injury, and not necessarily attributable to his 
mental disorder.  

In any case, the Board notes that the criteria for obtaining 
disability benefits through the Social Security Administration 
are different than that for obtaining total disability 
compensation benefits through VA, with an entitlement program 
governed by different laws and regulations.  The most recent 
assessment as to the Veteran's employability, considering his 
mental impairments, was performed by VA in March 2009, and it did 
not show that his schizophrenia was a bar to his employability.  
Dr. A.L.S. in various reports dating back to the early 1980s 
evidently believed otherwise, but his assessment is not the most 
current and, as discussed previously, is not based on observation 
of the Veteran at his home or on interviews conducted with 
neighbors who have themselves personally interacted with the 
Veteran and observed his behaviors.  

For the reasons articulated above, referral for extraschedular 
consideration is not warranted.  38 C.F.R. § 4.16(b).

      (The Order follows on the next 
page.). 










ORDER

The substantive appeal, filed in July 2004, as to a September 
2002 rating decision, which denied claims for a higher rating for 
schizophrenia and for a total disability compensation rating 
based on individual unemployability, was not timely, and the 
appeal is denied.  

A rating higher than 50 percent for schizophrenia is denied.  

A total disability compensation rating based on individual 
unemployability due to service-connected disability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


